Opinion by the Court on Rehearing. A petition for rehearing has been filed, in which it is represented that by mistake, the plea in abatement was imperfectly set out in the transcript, and that the plea contained an averment not appearing in the transcript, as follows: “ And further avers that no member has ever received any money as profit or dividends or otherwise, from defendant association.” The petition is supported in this respect by the affidavit of counsel and the certificate of the circuit clerk, and it is suggested that a rehearing should be allowed to the end that the transcript may be so amended as to show a true copy of the plea. Without discussing the propriety of the action proposed as a matter of practice, we are not inclined to assent to it in this instance for the reason that we are unable to consider the plea good, even though it may aver as alleged. By the terms of Sec. 31, Ch. 32, R. S., as well as Sec. 1 of the act of 1887, the phrase, “where the members shall receive no money as profit,” is descriptive of an essential characteristic of the organizations in view. It was intended by the lawmaker that the rule thus stated should be a part of the settled policy and practice of such organizations, not to be departed from. This plea, with the averment in question, merely declares that “no member ever has received any money as profit,” etc., but it does not aver that such was the rule and policy of the corporation. For all that is averred it may be entirely within the scope and power and purpose of the corporation to pay profits in the shape of dividends or otherwise, to the members, whenever the directors may find it convenient and advisable to do so.. Again, a further inspection of the plea shows this corporation was organized January 9, 1877, presumably under the provisions of Oh. 32, R. S., and long before the passage of the act of 1883, which was amended in 1887. It is not averred that the corporation thus organized availed itself of the provisions of the last named enactment, -and it is to be presumed that it did not. Existing presumably under the provisions of Oh. 32, it can not extend its benefits to classes not enumerated in Sec. 31 thereof, and so the plea is obnoxious to the first objection stated in the opinion, heretofore filed. No other points are urged in the petition and the rehearing will be denied.